Dismissed and Opinion filed October 10, 2002








Dismissed and Opinion filed October 10, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00922-CV
____________
 
IN THE INTEREST OF A.D.
 
 

 
On Appeal from the 314th District Court
Harris County, Texas
Trial Court Cause No. 01-01960J
 

 
M
E M O R A N D U M   O P I N I O N
This
is an appeal from a judgment signed July 30, 2002, in a suit to terminate
parental rights.  On September 27, 2002,
appellant, Barbara Cuero, and appellee, the Texas
Department of Protective & Regulatory Services, filed a joint motion to
dismiss the appeal because appellant no longer desires to prosecute her
appeal.  See Tex. R. App. P. 42.1.  The motion is granted. 
Accordingly,
the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed October 10, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).